The following opinion was filed June 5, 1934:
Fairchild, J.
The facts in this case are set forth in the companion case of Jessel S. Whyte v. Lindblom, ante, p. 21, 255 N. W. 265, 256 N. W. 244. The driver of the car failed to make proper observations before entering an intersection, and is guilty of a failure to maintain a proper lookout. The rule in the companion case controls this case. The judgment of the circuit court is reversed, and a new trial granted.
By the Court. — Judgment reversed, and cause remanded with directions to grant a new trial.